 WILLIAM S.FRAZIER375in common with the employees in the unit found appropriate and weshall therefore exclude them from the unit.7We find that all of the Employer's automotive mechanics, radiorepairmen, lubrication men, used car repairmen, service salesmen, body,fender, paint, and trim men, janitors, battery men, washers, polishers,helpers, greasemen, porters, tiremen, laborers, the towerman, partsdepartment employees, and the two service station employees," butexcluding all professional and technical employees, office and clericalemployees, salesmen, guards, watchmen, and all other employees, andall executives and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7 CfGastonia Weaving Company,91 NLRB 899;The E. J. KellyCompany,90 NLRBNo. 239.8It appears that the Employer may employ several apprentices or learners in some ofthe categories of employees included in the unit.Learners or apprentices in these cate-gories are included in the unit.WILLIAM S. FRAZIERandNATIONALBROTHERHOOD OF OPERATIVE POT-TERS,A. F. L.Cases Nos. 91-CA-710, 01-CA-755, and £1-CA-791.May 10, 1951Decision and OrderUpon charges duly filed on February 23, April 18, and June 5, 1950,by National Brotherhood of Operative Potters, A. F. L., hereincalled the Union, the General Counsel of the National LaborRelations Board, herein called the General Counsel, by the RegionalDirector for the Twenty-first Region (Los Angeles, California), issueda consolidated complaint 1 dated December 4, 1950, against William S.Frazier, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in certain unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, as amended by the Labor Management Relations Act, 1947,61 Stat. 136.Copies of the charges and the consolidated complaint,together with notice of hearing, were duly served upon Respondent.With respect to the unfair labor practices, the' complaint allegedin substance (1) that the Respondent discharged Mary Plainer andMarion Fausett on April 13, 1950, Howard Koller, Virginia Sanders,'The above-numberedcases were consolidated by an order of the Regional Directordated December 4, 1950.94 NLRB No. 68. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDand George Sanders on May 3, 1950, and Elnora Reynolds on May8, 1950, because they engaged in concerted activities for the purposeof collective bargaining and other mutual aid and protection; (2)that the Respondent laid off Louis V. Givvin from April 12 to 19,1950, for the same reasons; and (3) that on and after February 1, 1950,the Respondent interfered with, restrained, and coerced his employeesin the exercise of their rights guaranteed in Section 7 of the Act by(a) conducting an open poll at which the employees were required todivulge their interest in the Union, (b) questioning employees andprospective employees as to their union affiliations and the unionaffiliations of other employees, (c) soliciting the aid of employees incombating the Union by making promises of benefit to them, and (d)according disparate treatment to union adherents and to their op-ponents in the use of paid working time for employee activity re-lating to collective bargaining.The Respondent duly filed his answer admitting certain allegationscontained in the consolidated complaint but denying that he com-mitted unfair labor practices.Pursuant to notice, a hearing was held at Los Angeles, California,on January 8, 9, and 10, 1951, before William E. Spencer, the TrialExaminer duly designated by the Chief Trial Examiner.The Gen-eral Counsel, the National Brotherhood of Operative Potters, A. F. L.,and the Respondent were represented by counsel or other representa-tive and participated in the hearing.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the hearing the Trial Examiner granted the General Counsel'smotion to amend the complaint by striking therefrom paragraph Vwhich alleged that the Respondent discriminatorily discharged MaryPlainer, Marion Fausett, Howard Koher, Virginia Sanders, GeorgeSanders, and Elnora Reynolds.Pursuant to the agreement of coun-sel, the Trial Examiner also struck from the complaint item 3 of para-graph VI which alleged that the Respondent solicited the aid ofemployees, by promises of benefit, in combating the Union.The Respondent at the hearing moved to dismiss the entire com-plaint on the ground, that the General Counsel failed to prove aprima faciecase.With the consent of all the parties, the Trial Ex-aminer orally analyzed the evidence and stated his findings of fact,conclusions of law, and recommended order on the record in lieu ofissuing an intermediate report.The Trial Examiner found that the Respondent had violated Section8 (a) (1) of the Act by conducting a poll of his employees to deter-mine their attitude toward the Union, by questioning some of hisemployees concerning their union activities, and by threats of re- WILLIAM S. FRAZIER377prisal to them in the event the Union's campaign was successful.Heordered the complaint dismissed insofar as it alleged the discrimi-natory layoff of Givvin, the disparate treatment of union adherents,and promises of benefit to employees for their opposition to the Union.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.After the close of the hearing, the General Counsel filed exceptionsand a brief in support thereof to so much of the Trial Examiner'srecommended order as provided that unless on or before twenty (20)days from the date of the Trial Examiner's recommended order theRespondent notifies the Regional Director in writing that he willcomply with the Trial Examiner's recommendations, the NationalLabor Relations Board should issue. an order requiring the Respond-ent to take the action recommended.No exceptions were filed by.any of the parties to the Trial Examiner's. findings of fact and con-clusions of law, or to any other portions of the Trial Examiner'srecommended order.The Board has considered the entire record in this case, includingthe Trial Examiner's findings of fact, conclusions of law, and recom-mended order, and the General Counsel's exceptions thereto.TheBoard finds that there is no merit to the exceptions filed by counselfor the General Counsel, and as no exceptions were filed to the otherrecommendations of the Trial Examiner concerning the Respondent'sunfair labor practices we accordingly hereby adopt his findings, con-clusions, and recommendations.Upon the entire record in the case the Board makes the following :Findings of Fact and Conclusions of Law1.The Respondent is engaged in commerce within the meaning ofthe National Labor Relations Act.2.National Brotherhood of Operative Potters, A. F. L., is a labororganization admitting to membership employees of the Respondent.3.The General Counsel has not established by a preponderanceof the testimony that the Respondent discriminated against Louis V.Givvin in violation of Section 8 (a) (3) of the Act by his layoff forthe period from April 12 to 19, 1950, and accordingly failed to sustainthe allegations contained in paragraph IV of the complaint.TheGeneral Counsel also failed to establish by preponderance of thetestimony that the Respondent accorded disparate treatment to unionadherents and to their opponents in the use of paid working time for2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Murdock]. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee activity relating to collective bargaining and accordinglyfailed to sustain the allegations contained in item 4 of paragraph V,of the complaint.4.The Respondent by conducting a poll of his employees to deter-mine their attitude concerning the Union and by questioning em-ployees concerning their union activities, and by threats of reprisalin the event the Union was successful, interfered with, restrained, andcoerced his employees in their exercise of the rights guaranteed inSection 7 of the Act and by such conduct has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 /(a)(1) of the Act.5.The activities of Respondent, set forth above, occurring in con-nection with the operations of the Respondent have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.6.In order to effectuate the purposes of the Act, we shall orderthe Respondent to cease and desist from the unfair labor practicesfound and from any like or related act or conduct. In addition, weshall order the Respondent to take certain affirmative action designed.to effectuate the policies of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, William S. Frazier, hisagents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating his employees concerning their union affiliations,activities, or sympathies, and threatening his employees with eco-nomic reprisals for exercising their right to self-organization, to form,join, and assist labor organizations.(b)By engaging in any like or related act or conduct, interferingwith, restraining, or coercing his employees in the exercise of the rightto self-organization, to form labor organizations, to join or assist Na-tional Brotherhood of Operative Potters, A. F. L., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act. WILLIAM S.FRAZIER3792.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act:(a)Post at his plant in Los Angeles, California, copies of the noticeattached hereto marked "Appendix A." 3Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being signed by the Respondent or his representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby him for a period of sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.IT Is FURTHERORDEREDthat the complaint, insofar as it alleges thatLouis V. Givvin was discriminatorily laid off for the period fromApril 12 to 19, 1950, that the Respondent solicited the aid of employ-ees, by promises of benefit, in combating the Union, and that the Re-spondent accorded disparate treatment to union adherents and to theiropponents in the use of paid working time for employee activityrelating to collective bargaining be, and it hereby is, dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT interrogate my employees concerning their unionaffiliations,activities, or sympathies or threaten my employeeswitheconomic reprisalsfor exercising their rights to self-organization, to form, join, or assist labor organizations.I WILL NOT, by engaging in any like or related act or conduct,interfere with, restrain, or coerce my employees in the exercise oftheir right to self-organization, to form labor organizations, tojoin or assistNATIONALBROTHERHOODOF OPERATIVE POTTERS,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all ofe In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted in the notice before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3)of the Act.WILLIAM S.FRAZIEREmployer.Dated---------------------By------------------------------(Representative) ` (Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.DIRECT LABORATORIES,INC.andUNITED GAS, COKE, AND CHEMICALWORKERS OFAMERICA, CIO,PETITIONER.CaseNo. 3-RC-541.May 10, 1951Decision and OrderPursuant to a stipulation for certification upon consent election, anelection by secret ballot among the Employer's production and main-tenance employees was conducted on October 3, 1950, under the di-rection and supervision of the Regional Director for the Third Region.Upon completion of the election, a tally of ballots was issued andduly served upon the parties.The tally reveals that of approximately24 eligible voters, 23 cast valid ballots, of which 10 were for and 13against the Petitioner; 1 ballot was void.The Petitioner filed timely objections to conduct affecting the re-sults of the election.Thereafter, on December 15, 1950, followingan investigation, the Regional Director issued and duly served uponthe parties his report on objections, wherein he recommended that ahearing be held on the objections.The Employer filed timely excep-tions to the Regional Director's report.On February 28, 1951, the Board, having duly considered thematter, issued an Order directing a hearing on the issues raised bythe objections and exceptions.Upon notice duly served, a hearingwas held on March 16, 1951, before John H. Garver, hearing officer.On March 26, 1951, the hearing officer issued and duly served uponthe parties his report on objections, in which he found that the Em-ployer had engaged in conduct improperly affecting the results ofthe election, and recommended that the election be set aside and a newelection directed.He based his recommendation on a finding thatimmediately before the election the Employer promised a wage in-crease to each of the employees in the voting group, and that no justifi-94 NLRB No. 75.